     Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 1 of 12




                                                   SOUTHERN DISTRICT OF TEXAS
 UNITED STATES DISTRICT COURT
                                                       HOUSTON DIVISION


CORNELIO GONZALEZ, Individually
                            §
and On Behalf of All Others Similarly
                            §
Situated,                   §
                            §
           Plaintiff(s),    §
                            §
                                                             No. _______________
v.                          §
                            §
PETROLEUM & GEOLOGY ENERGY, §
INC. and OMAR PIMENTAL,     §
                            §
           Defendant(s).    §

            PLAINTIFF CORNELIO GONZALEZ’S ORIGINAL COMPLAINT

       Plaintiff Cornelio Gonzalez (referred to as “Gonzalez”) brings this action under 29

U.S.C. § 216(b) individually and on behalf of all current and former employees of Defendant

Petroleum & Geology Energy, Inc. (referred to as “P&G Energy”) and Defendant Omar

Pimental (referred to as “Pimental”) who were paid on a day-rate basis without overtime

during the past three years to recover back wages, liquidated damages, attorney’s fees and costs

under the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”).

                                      I. Nature of Suit

       1.      Gonzalez’s claims arise under the FLSA.

       2.      The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and general

well-being of workers … .” 29 U.S.C. § 202(a).
     Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 2 of 12




       3.     To achieve its humanitarian goals, the FLSA defines appropriate pay deductions

and sets overtime pay, minimum wage and recordkeeping requirements for covered employers.

29 U.S.C. §§ 206(a), 207(a), 211(c).

       4.     P&G Energy and Pimental violated the FLSA by employing Gonzalez and

other similarly situated employees “for a workweek longer than forty hours [but refusing to

compensate them] for [their] employment in excess of [forty] hours … at a rate not less than

one and one-half times the regular rate at which [they were or are] employed.” 29 U.S.C. §

207(a)(1).

       5.     P&G Energy and Pimental willfully violated the FLSA because they knew or

showed a reckless disregard for whether their pay practices were unlawful.

       6.     Gonzalez brings this action under 29 U.S.C. § 216(b) individually and on behalf

of all current and former employees of P&G Energy and Pimental who were paid on a day-

rate basis without overtime during the past three years.

                                   II. Jurisdiction & Venue

       7.     This action arises under a federal statute, the FLSA. 28 U.S.C. § 1331 (federal-

question jurisdiction).

       8.     Venue is proper in this district and division because P&G Energy and Pimental

reside in this district and division. 28 U.S.C. § 1391(b)(1).

                                          III. Parties

       9.     Gonzalez is an individual who resides in Brazoria County, Texas and who was

employed by P&G Energy and Pimental during the last three years.


                                              -2-
      Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 3 of 12




       10.     P&G Energy is a Texas corporation that may be served with process by serving

its registered agent:

                                      Omar Pimental
                         1755 Cresente Plaza Drive, Apartment 3091
                                   Houston, Texas 77077

Alternatively, if the registered agent of P&G Energy cannot with reasonable diligence be

found at the company’s registered office, P&G Energy may be served with process by serving

the Texas Secretary of State. See, Tex. Bus. Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac.

& Rem. Code § 17.026.

       11.     Omar Pimental is an individual who resides in Harris County, Texas and who

may be served with process at:

                                   12587 Piping Rock Drive
                                    Houston, Texas 77077

or wherever he may be found. Alternatively, Pimental may be served with process by serving

an agent or clerk employed in his office or place of business because this action grows out of

or is connected with the business he transacts in this state. See, Tex. Civ. Prac. & Rem. Code

§ 17.021.

       12.     An allegation that P&G Energy committed any act or omission should be

construed to mean the company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of P&G Energy or




                                             -3-
     Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 4 of 12




was done in the normal course and scope of employment of P&G Energy’s officers, directors,

vice-principals, agents, servants or employees.

                                          IV. Facts

         13.   P&G Energy is an oilfield services company.

         14.   P&G Energy does business in the territorial jurisdiction of this Court.

         15.   P&G Energy employed Gonzalez from June 2019 to July 2020.

         16.   P&G Energy employed Gonzalez as a chemical advisor.

         17.   Pimental was also Gonzalez’s employer—and individually liable to him for the

FLSA violations described below—because he: (1) had the authority to hire and fire P&G

Energy employees, including Gonzalez; (2) supervised or controlled P&G Energy employee

schedules or conditions of employment, including Gonzalez’s schedule and/or conditions of

employment; (3) determined the rate or method of payment for P&G Energy employees,

including Gonzalez; and/or (4) maintained P&G Energy employee records, including

Gonzalez’s records.

         18.   As a chemical advisor, Gonzalez was responsible for monitoring equipment and

machinery, conducting quality control checks, and conducting maintenance and repairs in the

plant.

         19.   During Gonzalez’s employment with P&G Energy, he was engaged in

commerce or in the productions of goods for commerce.

         20.   During Gonzalez’s employment with P&G Energy, the company had

employees engaged in commerce or in the production of goods for commerce.


                                             -4-
     Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 5 of 12




       21.    During Gonzalez’s employment with P&G Energy, the company had

employees handling, selling or otherwise working on goods or materials that had been moved

in or produced for commerce by others.

       22.    During Gonzalez’s employment with P&G Energy, the company had an annual

gross volume of sales made or business done of at least $500,000.

       23.    P&G Energy paid Gonzalez on a day-rate basis.

       24.    P&G Energy paid Gonzalez on a bi-weekly by check or direct deposit.

       25.    During Gonzalez’s employment with P&G Energy, he regularly worked in

excess of forty hours per week.

       26.    P&G Energy knew or should have known that Gonzalez worked in excess of

forty hours per week.

       27.    P&G Energy did not pay Gonzalez for all hours worked including hours worked

in excess of forty per week “at a rate not less than one and one-half times the regular rate at

which he [was] employed.” 29 U.S.C. § 207(a)(1).

       28.    Instead, P&G Energy paid Gonzalez on a day-rate basis without overtime.

       29.    Gonzalez was not exempt from the maximum hour requirements of the FLSA.

       30.    As a chemical advisor, Gonzalez’s primary duties were nonexempt.

       31.    As a chemical advisor, Gonzalez’s primary duties did not include office or

nonmanual work.

       32.    As a chemical advisor, Gonzalez’s primary duties were not directly related to

the management or general business operations of P&G Energy or its customers.


                                             -5-
     Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 6 of 12




       33.    As a chemical advisor, Gonzalez’s primary duties did not differ substantially

from the duties of traditionally nonexempt hourly workers.

       34.    As a chemical advisor, Gonzalez did not, in performing his primary duties,

regularly exercise discretion and independent judgment with respect to matters of significance.

       35.    As a chemical advisor, Gonzalez was, instead, required to follow P&G Energy’s

policies, practices and procedures.

       36.    As a chemical advisor, Gonzalez did not have any independent authority to

deviate from P&G Energy’s policies, practices and procedures.

       37.    P&G Energy knew or should have known that Gonzalez was not exempt from

the maximum hour requirements of the FLSA.

       38.    P&G Energy willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

       39.    During Gonzalez’s employment with P&G Energy, the company did not

maintain accurate time and pay records for Gonzalez as required by 29 U.S.C. § 211(c) and 29

C.F.R. pt. 516.

       40.    During Gonzalez’s employment with P&G Energy, the company did not post

and keep posted the notice required by 29 C.F.R. § 516.4.

       41.    P&G Energy continued the pay practice(s) complained of by Gonzalez without

investigation after being put on notice that the pay practice(s) violated the FLSA.

       42.    P&G Energy has a history of FLSA violations that put the company on actual

notice of the requirements of the FLSA.


                                             -6-
      Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 7 of 12




          43.   Prior to this lawsuit, P&G Energy conducted on or more internal investigations

which revealed violations similar to the one(s) complained of by Gonzalez.

          44.   Because P&G Energy willfully violated the FLSA, the company is liable to

Gonzalez for any FLSA violations that occurred during the last three years. 29 U.S.C. §

255(a).

          45.   As a result of the FLSA violation(s) described above, P&G Energy is liable to

Gonzalez for back wages, liquidated damages and attorney’s fees and costs. 29 U.S.C. § 216(b).

          46.   All day-rate workers employed by P&G Energy during the last three years are

similarly situated to Gonzalez because they (1) have similar job duties; (2) regularly worked

or work in excess of forty hours per week; (3) were or are not paid overtime for the hours they

worked or work in excess of forty per week as required by 29 U.S.C. § 207(a)(1); and (4) are

entitled to recover back wages, liquidated damages and attorney’s fees and costs from P&G

Energy and Pimental under 29 U.S.C. § 216(b).

                                      V. Count One—
                   Failure to Pay Overtime in Violation of 29 U.S.C. § 207

          47.   Gonzalez adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

          48.   During Gonzalez’s employment with P&G Energy, he was a nonexempt

employee.




                                              -7-
      Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 8 of 12




       49.    As a nonexempt employee, P&G Energy was legally obligated to pay Gonzalez

“at a rate not less than one and one-half times the regular rate at which he [was] employed[]”

for the hours he worked in excess of forty per week. 29 U.S.C. § 207(a)(1).

       50.    P&G Energy did not pay Gonzalez “at a rate not less than one and one-half

times the regular rate at which he [was] employed[]” as required by 29 U.S.C. § 207(a)(1).

       51.    Instead, P&G Energy paid Gonzalez on a day-rate basis without overtime.

       52.    If P&G Energy classified Gonzalez as exempt from the maximum hour

requirements of the FLSA, he was misclassified.

       53.    As a result of the FLSA violation(s) described above, P&G Energy and

Pimental are liable to Gonzalez for back wages equal to the difference between what the

company should have paid and what it actually paid.

                                     VI. Count Two—
                  Willful Violation of the FLSA Under 29 U.S.C. § 255(a)

       54.    Gonzalez adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       55.    P&G Energy willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

       56.    P&G Energy failed to maintain accurate time and pay records as required by 29

U.S.C. § 211(c) and 29 C.F.R. pt. 216.




                                            -8-
      Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 9 of 12




       57.     Because P&G Energy willfully violated the FLSA, the company and Pimental

are liable to Gonzalez for any FLSA violations that occurred during the last three years. 29

U.S.C. § 255(a).

                                    VII. Count Three—
                   Collective Action Allegations Under 29 U.S.C. § 216(b)

       58.     Gonzalez adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       59.     On information and belief, other employees of P&G Energy have been

victimized by the FLSA violation(s) described above.

       60.     These employees are similarly situated to Gonzalez because, during the relevant

time period, they held similar positions and were compensated in a similar manner, which, as

explained above, violates the FLSA.

       61.     P&G Energy’s unlawful policies or practices, which are described above, are

generally applicable policies or practices and do not depend on the personal circumstances of

the putative class members.

       62.     Since Gonzalez’s experiences are typical of the experiences of the putative class

members, collective action treatment is appropriate. See, 29 U.S.C. § 216(b).

       63.     For these reasons, Gonzalez requests that the Court certify this case as a

collective action under 29 U.S.C. § 216(b) and authorize notice regarding its pendency and

the right to join it to the following class:

               All workers employed by P&G Energy during the last three years
               at any location in the United States who worked more than forty


                                               -9-
     Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 10 of 12




                  hours in any one or more workweeks and who were paid on a day-
                  rate basis without overtime.

       64.        P&G Energy and Pimental are liable to Gonzalez and the putative class

members for back wages equal to the difference between what the company should have paid

and what it actually paid.

       65.        Gonzalez has retained counsel who are well-versed FLSA collective action

litigation and who are prepared to litigate this matter vigorously on his behalf of and on behalf

of all other putative class members.

                                    VIII. Count Four—
            Liquidated Damages, Attorney’s Fees & Costs Under 29 U.S.C. § 216(b)

       66.        Gonzalez adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       67.        Gonzalez is authorized to recover liquidated damages on his claims by statute.

29 U.S.C. § 216(b).

       68.        Gonzalez is authorized to recover attorney’s fees and costs on his claims by

statute. 29 U.S.C. § 216(b).

       69.        Gonzalez has retained the professional services of the undersigned attorneys.

       70.        Gonzalez has complied with the conditions precedent to recovering attorney’s

fees and costs.

       71.        Gonzalez has incurred or may incur attorney’s fees and costs in bringing this

lawsuit.




                                               - 10 -
     Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 11 of 12




       72.    The attorney’s fees and costs incurred or that may be incurred by Gonzalez were

or are reasonable and necessary.

       73.    P&G Energy and Pimental are liable to Gonzalez and the putative class

members for liquidated damages, attorney’s fees and costs by reason of the FLSA violations

described above. 29 U.S.C. § 216(b).

                                       IX. Relief Sought

       74.    Gonzalez demands the following relief:

              a. an order allowing this action to proceed as a collective action under 29
                 U.S.C. § 216(b);

              b. an incentive award for Gonzalez for serving as class representative if the
                 Court allows this action to proceed as a collective action under 29 U.S.C. §
                 216(b);

              c. judgment against P&G Energy and Pimental in Gonzalez’s favor both
                 individually and on behalf of the putative class members for back wages,
                 liquidated damages and attorney’s fees, plus interest and costs; and

              d. all other relief and sums that may be adjudged against P&G Energy and
                 Pimental in Gonzalez’s favor both individually and on behalf of the putative
                 class members.




                                             - 11 -
    Case 4:20-cv-03207 Document 1 Filed on 09/15/20 in TXSD Page 12 of 12




                                             Respectfully Submitted,

                                             MOORE & ASSOCIATES
                                             Lyric Centre
                                             440 Louisiana Street, Suite 675
                                             Houston, Texas 77002-1063
                                             Telephone: (713) 222-6775
                                             Facsimile: (713) 222-6739


                                             By:
                                                   Melissa Moore
                                                   State Bar No. 24013189
                                                   S.D. Tex. Bar No. 25122
                                                   melissa@mooreandassociates.net
                                                   Curt Hesse
                                                   State Bar. No. 24065414
                                                   S.D. Tex. Bar No. 968465
                                                   curt@mooreandassociates.net

                                             ATTORNEYS FOR PLAINTIFF


Of Counsel:

Renu Tandale
State Bar No. 24107417
S.D. Tex. No. 3487389
renu@mooreandassociates.net




                                    - 12 -
